UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6950


ROBERT PEOPLES,

                  Plaintiff - Appellant,

             v.

LEON DAVIS, Sgt. at Lieber Correctional Institution; THIERRY
D. NETTLES, AIE, Lieber Correctional Institution; JEAN
RANDAL,   IGC,   Lieber   Correctional   Institution;   GARY
MANIGAULT, Lieber Correctional Institution; DARRYL MCGEE,
Lt. at Lieber Correctional Institution; JOYCE PERRY, Sgt. at
Lieber Correctional Institution; HALLBACK, Officer at Lieber
Correctional Institution,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:08-cv-00252-CMC)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Peoples, Appellant Pro Se.          Andrew Todd Darwin, Ginger
Goforth, HOLCOMBE, BOMAR, GUNN &           BRADFORD, PA, Spartanburg,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Peoples seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

relief on his 42 U.S.C. § 1983 (2006) complaint and the district

court’s   order   denying     relief   on    his    Fed.   R.   Civ.    P.   59(e)

motion.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               This appeal period

is “mandatory and jurisdictional.”             Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,   264   (1978)    (quoting     United      States   v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order denying the Rule 59 motion

was entered on the docket on March 13, 2009. 1                  The notice of

appeal was filed on April 30, 2009. 2              Because Peoples failed to

     1
       Peoples’ Rule 59(e) motion tolled the time period for
filing the notice of appeal as to the earlier order. See Fed.
R. App. P. 4(a)(4).
     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266, 276 (1988).


                                       2
file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.              Peoples’

motion for appointment of counsel is denied.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3